UNITED STATES DISTRICT COURT
DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

                          Plaintiff,

          -against-                                              No.: 19-cr-03113 (JB)

JOHNATHAN VIGIL,

                      Defendant.




             DEFENDANT JOHNATHAN VIGIL’S NOTICE OF JOINDER

Defendant Johnathan Vigil, through his court-appointed counsel, Wayne Baker, hereby submits

this Notice of Joinder as to “Defendant Tomas Sanchez’ Unopposed Motion for Production of

Alleged Co-Conspirator Statements and for Pre-Trial Hearing on Their Admissibility” (Doc.

297) filed on December 30, 2020.

Respectfully submitted,

Wayne Baker
Wayne Baker, Esq.
Law Office of Wayne Baker
Counsel for Defendant Johnathan Vigil

I hereby certify that I filed the foregoing electronically on December 31,
2020, through the CM/ECF system, which caused counsel for the
Government and the parties to be served by electronic means, as more fully
reflected on the Notice of Electronic Filing.

Wayne Baker
Wayne Baker, Esq.
